       Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 1 of 9




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


Norman Robinson,

                       Plaintiff,      Case No. 1:19-cv-05295

v.                                     Michael L. Brown
                                       United States District Judge
Bird Rides, Inc.,

                       Defendant.

________________________________/

                         OPINION & ORDER

     Plaintiff Norman Robinson filed this negligence action against

Defendant Bird Rides, Inc., an electric scooter company, after he collided

with one of its unmanned scooters and broke his hip.            (Dkt. 1-1.)

Defendant moves to dismiss, arguing it can place scooters around the city

as it pleases, fail to provide docking stations where customers can return

scooters after use, not include any lights or reflectors to make scooters

more visible when strewn about the roadway by carefree customers, and

avoid liability to Plaintiff because it owed him no legal duty. (Dkt. 4 at

1.) Georgia law supports Defendant’s argument, and the Court grants its

motion.
       Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 2 of 9




I.    Factual Background

      One night around dusk, Plaintiff Norman Robinson was riding his

bicycle through downtown Atlanta. (Dkt. 1-1 ¶ 5.) He ran over one of

Defendant’s scooters lying abandoned in the street, lost control of his

bike, fell to the pavement, and broke his hip. (Id. ¶¶ 5–7.) Defendant’s

scooter was painted black and had no reflector or light to make it more

visible to someone riding on the road. (Id.)

      Plaintiff sued Defendant in Georgia state court for negligence,

seeking damages for his injuries, which required surgery and months of

physical therapy. He claims Defendant breached its duty of care by

“failing to equip its products with warning lights or reflectors.” (Id. ¶ 9.)

He claims Defendant should have foreseen that users would leave its

scooters in roadways and thus Defendant breached its duty of care by

failing to prevent such a danger and also by failing to prevent minors

from handling the scooters. (Id. ¶¶ 13, 16.) Defendant removed the case

to federal court and now seeks dismissal. (Dkts. 1; 4.)

II.   Legal Standard

      “A pleading that states a claim for relief must contain . . . a short

and plain statement of the claim showing that the pleader is entitled to



                                     2
           Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 3 of 9




relief.”    Fed. R. Civ. P. 8(a)(2).    “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to

‘state a claim for relief that is plausible on its face.’ ” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). At the motion to dismiss stage, a court accepts all well-

pleaded facts as true, and construes all reasonable inferences in the light

most favorable to the plaintiff as the nonmovant.            Bryant v. Avado

Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999). Detailed factual

allegations are not required, but a pleading must offer more than “labels

and conclusions” or “a formulaic recitation of the elements of the cause of

action.” Twombly, 550 U.S. at 555. Dismissal is proper where the law

does not permit the plaintiff to recover. Smith v. United States, 873 F.3d

1348, 1351–53 (11th Cir. 2017).

      And at the motion to dismiss stage, a court considers only those

factual allegations in the complaint itself. See St. George v. Pinellas Cty.,

285 F.3d 1334, 1337 (11th Cir. 2002) (noting that a court’s review is

“limited to the four corners of the complaint”).           When determining

whether a plaintiff’s complaint survives a motion to dismiss, then, a court

considers only the well-pled factual allegations in the complaint and not



                                        3
       Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 4 of 9




facts or legal conclusions presented for the first time in briefing. See

Morgan v. Dick’s Sporting Goods, Inc., 359 F. Supp. 3d 1283, 1292 (N.D.

Ga. 2019).

III. Discussion

     A.      Plaintiff’s Negligence Claims

     Plaintiff asserts three negligence claims: (1) failure to equip

scooters with warning lights or reflectors; (2) failure to prevent scooters

from remaining in roadways; and (3) failure to prevent minors from

handling scooters. Defendant argues that it owed Plaintiff no legal duty

and thus each of these claims must fail.

     To succeed on a claim of negligence under Georgia law, a plaintiff

must show “the existence of a legal duty; breach of that duty; a causal

connection between the defendant’s conduct and the plaintiff’s injury;

and damages.” Seymour Elec. & Air Conditioning Serv., Inc. v. Statom,

710 S.E.2d 874, 877 (Ga. Ct. App. 2011). Only a statute or a common law

rule can give rise to a legal duty adequate to support negligence liability.

First Fed. Sav. Bank of Brunswick v. Fretthold, 394 S.E.2d 128, 130 (Ga.

Ct. App. 1990). That said, a plaintiff may not recover on a negligence

claim when the defendant owed him or her no legal duty. Boller v. Robert



                                     4
          Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 5 of 9




W. Woodruff Arts Ctr., Inc., 716 S.E.2d 713, 716 (Ga. Ct. App. 2011). Duty

is the “threshold” issue for any negligence claim and, as a question of law,

may be decided by a court on a motion to dismiss. See id.

     Plaintiff argues that, because Defendant had no stations at which

its customers could safely dock scooters, it was reasonably foreseeable

that “minors or less prudent adults would discard scooters in roadways.”

(Dkt. 12 at 4, 8.) He claims Defendant thus had a duty to install warning

lights on its scooters so innocent bikers and pedestrians would not run

into them. (Id.) But, Plaintiff’s very allegation acknowledges the causal

conduct of some unknown person — perhaps a Bird customer who

discarded the scooter in the road, a prospective customer who found the

scooter out of charge as often happens and tossed it aside, a pedestrian

who found the scooter blocking a sidewalk and threw it in the road, or

someone else. Plaintiff does not allege that Defendant threw its own

scooter into his path. He agrees some other person directly caused his

injury.

     Under Georgia law, parties generally have no duty to protect a

plaintiff from the conduct of a third party. Shockley v. Zayre of Atlanta,

Inc., 165 S.E.2d 179, 182 (Ga. Ct. App. 1968) (finding that the defendant



                                       5
       Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 6 of 9




had no duty to protect the plaintiff from the foreseeable and dangerous

actions of third parties). While an exception exists where there is a

“special relationship” between a defendant and a third party, Georgia

courts have only recognized such a relationship when a defendant has

legal control over a third party who causes the plaintiff’s injuries — that

is, when the defendant has the “legal authority to restrain a person’s

liberty.” Smith, 873 F.3d at 1351–53; see Landis v. Rockdale Cty., 427

S.E.2d 286, 290 (Ga. Ct. App. 1992). No such relationship existed here

between Defendant and the person who intentionally or accidentally

threw the scooter in the road. Plaintiff does not allege Defendant had the

power to constrain the liberty of whoever did that or had any other special

relationship with that person.     At best, the unknown person was a

customer, at worst a complete stranger.        In any event, the special

relationship exception is inapplicable.

     It may be foreseeable that a customer would discard a scooter in the

roadway. Afterall, one need merely to drive through town to see how

casually electric scooters of all brands litter sidewalks, parking lots, and

roadways. Nevertheless, mere foreseeability of a danger does not give

rise to a duty, particularly over someone with whom an entity has little



                                     6
       Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 7 of 9




or no control. As stated by the Georgia Court of Appeals, “[n]o matter

how innocent the plaintiff may be, he is not entitled to recover unless the

defendant did something that it should not have done, or failed to do

something it should have done pursuant to the duty owed the plaintiff.”

Shockley, 165 S.E.2d at 182. Because Defendant did not owe Plaintiff a

duty of care, each of Plaintiff’s negligence claims fails as a matter of law.

     In his brief in opposition to Defendant’s motion, Plaintiff instead

focuses on the “notice pleading” aspect of the Federal Rules and how his

complaint “give[s] the defendant fair notice of what the claim is.” (Dkt.

12 at 3.) What Plaintiff neglects to consider, however, is that even with

proper notice, a claim may still be legally without merit and thus subject

to dismissal. The Court finds that to be the case here.

     B.    Leave to Amend

     In the last paragraph of his response brief, Plaintiff requests leave

to amend his complaint. (Id. at 8.) Federal Rule of Civil Procedure 15

provides that a party may amend its pleading once within either twenty-

one days after serving it or twenty-one days after service of a required

responsive pleading or motion filed under Rule 12(b), (e), or (f), whichever

is earlier. Fed. R. Civ. P. 15(a)(1). Outside this timeframe, a party may



                                     7
       Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 8 of 9




amend its pleading only with the opposing parties’ written consent or

leave of the court, which a court “should freely give . . . when justice so

requires.” Fed. R. Civ. P. 15(a)(2). “The thrust of Rule 15(a) is to allow

parties to have their claims heard on the merits, and accordingly, district

courts should liberally grant leave to amend when ‘the underlying facts

or circumstances relied upon by a plaintiff may be a proper subject of

relief.’ ” In re Engle Cases, 767 F.3d 1082, 1108 (11th Cir. 2014) (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962)).

     In determining whether to grant leave to amend a complaint, a

court “should consider factors such as undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party

by virtue of allowance of the amendment, and futility of the amendment.”

Seiger ex rel. Seiger v. Philipp, 735 F. App’x 635, 637 (11th Cir. 2018)

(internal quotation marks omitted). The Court has determined that

Plaintiff’s complaint, as currently drafted, lacks merit and is legally

dead-on-arrival. Yet after considering the factual basis undergirding

Plaintiff’s allegations, the Court also finds that any amendment would

be futile. See Alhallaq v. Radha Soami Trading, LLC, 484 F. App’x 293,



                                    8
       Case 1:19-cv-05295-MLB Document 20 Filed 05/05/20 Page 9 of 9




298 (11th Cir. 2012) (“[J]ustice does not require district courts to waste

their time on hopeless cases.”). Plaintiff also does not suggest how he

would intend to amend his complaint to state properly a claim for relief.

Nor does he attach a proposed amended complaint. The Court finds that

this is not an instance in which a more carefully drafted complaint might

state a claim upon which relief could be granted. See Brooks v. Branch

Banking and Tr. Co., 107 F. Supp. 3d 1290, 1304–05 (N.D. Ga. 2015)

(denying motion to amend where plaintiff failed to append amended

complaint or indicate how she intended to support dismissed claims).

The Court thus denies Plaintiff’s request to file an amended complaint,

as any amendment would be futile.

IV.   Conclusion

      The Court GRANTS Defendant Bird Rides, Inc.’s Motion to

Dismiss (Dkt. 4) and DISMISSES Plaintiff Norman Robinson’s

complaint for failure to state a claim under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.

      SO ORDERED this 5th day of May, 2020.




                                    9
